DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 14-16, 20-23 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida (US 20190369930).

Regarding claim 14, Iida teaches a method for generating job data by a terminal device, comprising: 
receiving a job setting screen content from an external information processing apparatus (751 in fig. 7b: create job settings and fig. 8a); 
generating a job setting screen based on the job setting screen content (fig. 8a);
receiving input on the job setting screen (fig 8a); 
generating setting data for the information processing apparatus based on the input on the job setting screen (801: create in fig. 8a-b); 

transmitting the job data to the information processing apparatus (p0214-215: The XML data is used to generate a JDF file at the printer 101. 

Regarding claim 15, Iida teaches the method according to claim 14, farther comprising calling a browser function to display the job setting screen, wherein the generating setting data for the information processing apparatus includes acquiring data input in the job setting screen from the browser function (p0158: web browser 455, a login screen 600 illustrated in FIG. 6A is displayed) . 

Regarding claim 16, Iida teaches the method according to claim 14, wherein the generating setting data for the information processing apparatus based on the input on the job setting screen includes generating structuration data including a setting value on the job setting screen (fig. 8a), and generating the setting data from the structuration data based on each piece of object information included in the structuration data (fig. 12A: data with tag and value). 

Regarding claim 27, Iida teaches a device comprising: a storage that stores the program according to claim 1; and a hardware processor that executes the program (102 in fig. 1).

Claim 1 has been analyzed and rejected with regard to claim 14 and in accordance with Iida’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0044). 

Claims 2-3 have been analyzed and rejected with regard to claims 15-16 and in accordance with Iida’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0044). 

Claims 7-10 have been analyzed and rejected with regard to claims 20-23 and in accordance with Iida’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0044). 

Regarding claim 20, Iida teaches the method according to claim 14, wherein the generating job data for the information processing apparatus based on the setting data includes receiving input for generating the job data (fig. 7b), acquiring control command definition information from the information processing apparatus based on the input (fig. 7b: print, job list), acquiring a control command corresponding to a setting value included in the setting data with reference to the control command definition information, and generating the job data including the control command (Fig. 7b and 8). 

Regarding claim 21, Iida teaches the method according to claim 20, further comprising receiving job data edit processing extension function data as well as the control command definition information from the information processing apparatus, and 

Regarding claim 22, Iida teaches the method according to claim 14, wherein the job setting screen content includes a screen content, and a job setting definition content, wherein the screen content includes information about a part displayed on the job setting screen, and wherein the job setting definition content includes information associating a setting value input on the job setting screen with the part (fig. 7 and 8). 

Regarding claim 23, Iida teaches the method according to claim 22, wherein the part is defined by HTML, and wherein the job setting screen content associates the setting value input on the job setting screen with the part with use of an attribute for the HTML (p0114: html). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida as applied to claim 16 above, and further in view of Kimura (US 20080068655).
Regarding claim 17, Iida does not teach the method according to claim 16, Iida does not teach  wherein the generating the setting data from the structuration data based on each piece of object information included in the structuration data includes acquiring a first setting and a second setting included in the structuration data, acquiring an offset of the setting data, writing the first setting in a specific position in the setting data based on the offset, updating the offset after writing of the first setting, and writing the second setting in a subsequent position to a region in the setting data in which the first setting is written based on the updated offset.
Kimura teaches wherein the generating the setting data from the structuration data based on each piece of object information included in the structuration data includes acquiring a first setting and a second setting included in the structuration data (fig. 5 and 9), acquiring an offset of the setting data, writing the first setting in a specific position in the setting data based on the offset, updating the offset after writing of the first setting, and writing the second setting in a subsequent position to a region in the setting data in which the first setting is written based on the updated offset (p0087-0088: offset.. byte). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iida, and to include wherein the generating the setting data from the structuration data based on each piece of object information included in the structuration data includes acquiring a 

Regarding claim 18, Iida teaches the method according to claim 16, wherein the structuration data is defined by JSON or a markup language (fig. 12a: xml). 

Regarding claim 19, Iida in view of Kimura teaches the method according to claim 16, further comprising generating default first structuration data (Kimura:p0060: printing setting data DB 448 for storing process contents which are set as a default)
and a second structuration data temporarily storing a setting input on the job setting screen based on the job setting screen content, and storing the second structuration data as the structuration data based on reception of input of storage of a setting content on the job setting screen (Kimura:fig. 11: s403: obtain function data, display setting screen -> input by user ->read function setting data s412)
The rational applied to the rejection 16 has been incorporated herein.

Claims 4-6 have been analyzed and rejected with regard to claims 17-19 and in accordance with Iida’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0044). 

Claims 11-12 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida as applied to claim 14 above, and further in view of Ogawa (US 20210303219).
Regarding claim 24, Lida does not teach the method according to claim 14, further comprising receiving cycle information for communicating with the information processing apparatus, and acquiring various contents from the information processing apparatus based on the cycle information. 
Ogawa teaches the method according to claim 14, further comprising receiving cycle information for communicating with the information processing apparatus, and acquiring various contents from the information processing apparatus based on the cycle information (p0027: transmits information in the image output apparatus 100 to the management PC 102 periodically). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iida, and to include receiving cycle information for communicating with the information processing apparatus, and acquiring various contents from the information processing apparatus based on the cycle information, in order for an information processing apparatus that appropriately deletes an image output apparatus from the management target suggested by Ogawa (p0004).

Regarding claim 25, Iida in view of Ogawa teaches the method according to claim 14, further comprising detecting a plurality of information processing apparatuses 
The rational applied to the rejection of claim 24 has been incorporated herein.

Claims 11-12 have been analyzed and rejected with regard to claims 24-25 and in accordance with Iida’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0044). 

Claims 13 and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Ogawa as applied to claims 25 and 12 above, and further in view of Saigusa (US 20210240412).

Regarding claim 26, Iida in view of Ogawa does not teach the method according to claim 25, further comprising generating the setting data of a selected information processing apparatus based on a fact that the selected information processing apparatus is different from an information processing apparatus that communicated last time, and using part or all of setting data of the information processing apparatus that communicated last time as the setting data of the selected information processing apparatus. 
Saigusa teach the method according to claim 25, further comprising generating the setting data of a selected information processing apparatus based on a fact that the selected information processing apparatus is different from an information processing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iida, and to include generating the setting data of a selected information processing apparatus based on a fact that the selected information processing apparatus is different from an information processing apparatus that communicated last time, and using part or all of setting data of the information processing apparatus that communicated last time as the setting data of the selected information processing apparatus, in order to extend the print setting screen provided by the cloud print service or OS by using a print extension application, so that items other than standard setting items can also be set suggested by (Saigusa:p0005)

Claims 13 has  been analyzed and rejected with regard to claim 25 and in accordance with Iida’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0044). 

Regarding claim 1, A non-transitory recording medium storing a computer readable program causing one or more processor to execute a command, the command including: receiving a job setting screen content from an external information processing 

Regarding claim 2, The non-transitory recording medium storing the computer readable program according to claim 1, wherein the command further includes calling a browser function to display the job setting screen, and wherein the generating setting data for the information processing apparatus includes acquiring data input in the job setting screen from the browser function. 

Regarding claim 3, The non-transitory recording medium storing the computer readable program according to claim 1, wherein the generating setting data for the information processing apparatus based on the input on the job setting screen includes generating structuration data including a setting value on the job setting screen, and generating the setting data from the structuration data based on each piece of object information included in the structuration data. 

Regarding claim 4, The non-transitory recording medium storing the computer readable program according to claim 3, wherein the generating the setting data from the structuration data based on each piece of object information included in the 

Regarding claim 5, The non-transitory recording medium storing the computer readable program according to claim 3, wherein the structuration data is defined by JavaScript Object Notation (JSON) or a markup language. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677